DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 8 September 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 7-8, 10-12, and 14-20 have been amended.
Claim 5 is cancelled.
Claims 2, 6, 9, and 13 are original / previously presented.
Claim 21 is new.
Claims 1-4, and 6-21 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 12 and 15, the Applicant has successfully amended the claims, and accordingly the objection is rescinded.  Note that amendments to claim 15 have prompted a new objection to claim 15.
Regarding the previous 35 USC 112(b) rejection of claims 7-14, 16, 18, and 19, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-4, and 6-20 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “claim 1 includes recitations that utilize specific algorithms resulting in an improved system for payment of tolls incurred when driving a rental vehicle that are not in a group of (a) mathematical concepts, (b) certain methods of organizing human activities, or (c) mental processes and thus are patent eligible” (Remarks pg. 10).  Examiner disagrees. First, the limitations of receiving a rental request, determining a rental start time, executing toll payment logic, determining / detecting a toll payment event, and generating a payment alert are each recited at a high level of detail and represent certain methods of organizing human activities, in particular the sub-groupings of fundamental economic principles or practices, commercial interactions, sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people, and following rules or instructions.  Second, the limitations of executing toll payment logic, determining / detecting a toll payment event are each recited at a high level of detail and represent mental processes, in particular the sub-groupings of observation, evaluation, and judgment.  Third, the claims do not improve a technology or a technical field.  Instead, the alleged improvement is merely entrepreneurial, with the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to charge a toll with respect to a rental vehicle and rental period), only tangentially associated with technology elements (e.g. computers, GPS / vehicle sensors), rather than solving a technology based problem.  This argument is not persuasive.
Applicant argues the claims are eligible because “the claim elements of ‘receiving a rental start notification from the network interface hardware; and automatically execute the toll payment logic… wherein toll payment logic causes the processor to: detect, using the one or more sensors, a location of the system relative to the toll booth; determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with the user interface device that the toll payment is due based on the location of the system relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll,’ are not practically performed by a person or within the mind of a person” (Remarks pg. 10).  Examiner disagrees. First, other than reciting generic computer components, such as a network interface hardware, memory module, user interface device, processor, vehicle rental service server, a rental application, mobile device, and performing steps ‘automatically’, nothing in the claim limitations identified as certain methods of organizing human activities (e.g. receiving a rental notification, execute the toll payment logic… determine a toll payment event, generate an alert) preclude the steps from practically being performed by a person / people.  For example, a person can notify another (i.e. toll operator) of a rental start, a toll operator can determine a toll payment is due because a vehicle location is at a toll location, a toll operator can communicate a toll payment is due to a driver and give them options to pay or dispute.  Second, the limitation to ‘detect, using the one or more sensors, a location of the system relative to the toll booth’ is not identified in Step 2A Prong One, and instead is recognized as an additional element providing extra-solution data gathering that is not a practical application or significantly more.  This argument is not persuasive.
Applicant argues the claims are eligible because “at least because claim 1 integrates the alleged abstract idea into a practical application per Step 2A, prong 2… As to the practical application, the claim as a whole integrates the alleged abstract idea into the improvement of allowing rental vehicle renters ability to pay a toll instigated on the vehicle renter side as opposed to the toll booth side, thereby reducing frustration of renters and rental vehicle services in determining responsibility and payment of a toll while a vehicle is rented” (Remarks pg. 10). Examiner disagrees. This is not a technical improvement solving a technical / technology problem.  The alleged improvement of allowing rental vehicle renters ability to pay a toll instigated on the vehicle renter side as opposed to the toll booth side, thereby reducing frustration of renters and rental vehicle services in determining responsibility and payment of a toll while the vehicle is rented is more directed towards a business process improvement and solving a business / economic / entrepreneurial problem that is only tangentially associated with a technology element (e.g. computers, GPS / vehicle sensors), rather than solving a technology based problem or improving a technical field.  This argument is not persuasive.
Applicant argues the claims are eligible because claim 1 “recites additional elements that amount to significantly more than the alleged abstract idea per Step 2B… Moreover, claim 1 recites specific structure e.g., a GPS unit and/or a vehicle sensor mounted to the rental vehicle as part of the system amounting to significantly more than the alleged abstract idea” (Remarks pg. 10).  Examiner disagrees. Neither the GPS unit or the vehicle sensor mounted to the rental vehicle provide significantly more. These elements are recited at a high level of generality in the detecting location limitation and amount to performing extra-solution data gathering. The GPS unit / vehicle sensor represent using general computer components / other computer machinery in its ordinary capacity as a tool, which is not indicative of an inventive concept. Next, the GPS unit generally links the invention to GPS technology, and alternatively the vehicle sensor mounted on a vehicle generally links the invention to vehicle sensor technology.  Also note that either a GPS unit or vehicle sensor is not required by the invention, since the claims comprise a GPS unit and/or a vehicle sensor mounted to the rental vehicle. See the Applicant’s specification ¶[0019], ¶[0030] describing the additional element of using a smart phone device with GPS to obtain location, or using vehicle sensor data such as vehicle GPS, vehicle cameras, or object recognition to obtain location at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation particulars to satisfy 35 USC 112(a).  See the background of the Janky patent US 5,751,245 (1998) detailing using GPS equipment for location reporting with vehicles as well-known in the art, and previous systems reporting location and time at arrival at preselected locations (Janky col 4 ln 57-65). See the background of the Feldman patent US 6,587,781 B2 (2003) detailing using specifically dedicated in-vehicle mobile sensors or electronic devices that make use of GPS was well known (Feldman col 2 ln 32-51). Hence, these features including the GPS unit and/or vehicle sensor mounted to the rental vehicle do not provide an inventive concept / significantly more.  This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-4, 6-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 22 June 2021 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: memory module in claims 1-4, 6-7;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Claim 1 includes the limitation “wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll..” which ends in two periods.  The Office recommends amending to remove one of the periods to correct this error of inclusion.
Claim 1 includes the limitation “automatically execute the toll payment logic throughout a rental period stored on the memory module in response to receipt of a rental start notification, wherein toll payment logic causes the processor to:…” which is missing the word ‘the’ between ‘wherein’ and ‘toll’.  The Office recommends adding this omission.
Claims 1, 8, 15:
Claims 1, 8, and 15 include the phrase "and/or", which is interpreted by the Office as either "and" or "or".  The Office recommends amending "and/or" to either "and" or "or" to reflect the Applicant’s intention.
Claim 15:
Claim 15 includes the limitation “wherein the alert provides at least on of a notification of payment of the toll,” in which the word ‘one’ is misspelled as ‘on’.  The Office recommends correcting this spelling for clarity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, and 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, and 6-21:
Step 1:
Claims 1-4, and 6-14 recite systems; claims 15-21 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-20 recite an abstract idea. Independent claim 1 recites to execute the toll payment logic throughout a rental period in response to receipt of the rental start notification, wherein toll payment logic causes to determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with the user that the toll payment is due based on the location of the system relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll.  Independent claim 8 recites to: receive a rental request to rent the rental vehicle; determine a rental period start time for the rental vehicle based on the rental request; execute toll payment logic associated with the rental at the rental period start time to detect a toll payment event throughout the rental period, wherein the toll payment logic causes to: determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with a user that the toll payment is due based on the location of the [vehicle] relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll. Independent claim 15 recites executing toll payment logic, the toll payment logic comprising: determining a toll payment event wherein a toll payment is due based on the location of the vehicle relative to the toll booth; and generating an alert with a user that the toll payment is due based on the location of the rental vehicle relative to the toll booth, wherein the alert provides at least on[e] of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll. The claims as a whole recite methods of organizing human activities / mental processes.
First, the limitations to automatically execute the toll payment logic throughout a rental period in response to receipt of the rental start notification, wherein toll payment logic causes the processor to determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with the user interface device that the toll payment is due based on the location of the system relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll; wherein the mobile device comprises a rental application, wherein the mobile device is configured to: receive a rental request to rent the rental vehicle via the rental application; determine a rental period start time for the rental vehicle based on the rental request; automatically execute toll payment logic associated with the rental application at the rental period start time to detect a toll payment event throughout the rental period, wherein the toll payment logic causes the mobile device to: determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with a user interface device of the mobile device that the toll payment is due based on the location of the mobile device relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll; and automatically executing toll payment logic with a processor, the toll payment logic comprising: determining a toll payment event wherein a toll payment is due based on the location of the vehicle relative to the toll booth; and generating an alert with a user interface device that the toll payment is due based on the location of the rental vehicle relative to the toll booth, wherein the alert provides at least on[e] of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll are methods of organizing human activities.  For instance, the claims are similar to a person renting a vehicle, and a toll operator observing toll payment conditions and prompting toll payment from the person renting a vehicle when toll payment conditions are satisfied throughout a rental period. Other than reciting generic computer components, such as a network interface hardware, memory module, user interface device, processor, vehicle rental service server, a rental application, mobile device, and performing steps ‘automatically’, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of fundamental economic principles or practices; commercial interactions; sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people; and following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations to automatically execute the toll payment logic throughout a rental period in response to receipt of the rental start notification, wherein toll payment logic causes the processor to determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; determine a rental period start time for the rental vehicle based on the rental request; automatically execute toll payment logic associated with the rental application at the rental period start time to detect a toll payment event throughout the rental period, wherein the toll payment logic causes the mobile device to: determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and automatically executing toll payment logic with a processor, the toll payment logic comprising: determining a toll payment event wherein a toll payment is due based on the location of the vehicle relative to the toll booth as drafted are processes that, under its/their broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a network interface hardware, memory module, processor, a rental application, vehicle rental service server, mobile device, a user interface device, and performing steps ‘automatically’, nothing in the claim element precludes these steps from practically being performed in the mind.  For example, but for the generic / general purpose computer language, executing in the context of the claims encompasses a user observing a rental start notification and evaluating the location relative to the toll both location and judging toll is due based on the location; detecting in the context of the claims encompasses a user manually observing a toll payment event as it occurs during a rental period; and determining in the context of the claim encompasses a user manually evaluating a rental request to judge a rental start time, and also judging a toll is due based on the location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. network interface hardware, memory module, processor, a rental application, vehicle rental service server, mobile device, a user interface device, and performing steps ‘automatically’) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 8, and 15 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. network interface hardware, memory module, processor, a rental application, vehicle rental service server, mobile device, a user interface device and performing steps ‘automatically’) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on generic / general-purpose computers is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
 Next, the additional element of receiving and its steps of receive a rental start notification from the network interface hardware; and receiving via network interface hardware a rental start notification are recited at a high level of generality (i.e. as a general means of gathering data for subsequent executing toll logic), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor / network interface hardware (generic computer, general computer component) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified in Step 2A Prong One as an organizing human activity, also note that receiving (claim 8) in the step to receive a rental request to rent the rental vehicle via the rental application is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining a rental start time), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile device / rental application (generic computer, general computer component) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (receiving / communicating data).  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating and its limitations of a processor communicatively coupled to the network interface hardware, the one or more sensors, the user interface device, and the memory module;  a mobile device communicating with the vehicle rental service server via a network interface hardware, are recited at a high level of generality (i.e. a general means of transmitting data for detecting / determining), and amounts to mere transmitting of data, which is a form of extra-solution activity and not a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor / network interface hardware / memory module / mobile device / user interface device / vehicle rental service server / sensors (general computer components / generic computers) are only being used as a tool in the communicating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding communicating more than using computers as a tool to perform an otherwise manual process (e.g. communicating data). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of storing (claim 1) and its steps of wherein the memory module stores a toll payment logic are recited at a high level of generality (i.e. as a general means of storing data for subsequent executing), and amount to mere storing data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the memory module (a general computer component) is only being used as a tool in the storing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process (recording data / processes).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of detecting location and its steps of detecting, using one or more sensors comprising a GPS unit and/or a vehicle sensor mounted to the rental vehicle, the one or more sensors configured to output a signal indicative of a location of the rental vehicle relative to a toll booth, a location of the rental vehicle relative to the toll booth are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining a toll payment event), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the one or more sensors: GPS unit / vehicle sensor (general computer components) are only being used as a tool in the detecting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The GPS unit generally links the invention to a technology (i.e. GPS), which is not a practical application.  The vehicle sensor mounted on a vehicle generally links the invention to a technology / field of use (i.e. vehicle sensors), which is not a practical application. See MPEP 2106.05(h). Also note that either a GPS unit or vehicle sensor is not required by the invention, since the claims comprise a GPS unit and/or a vehicle sensor mounted to the rental vehicle.  The GPS unit / sensor also represent adding other computer machinery performing extra-solution other tasks in their ordinary capacity (i.e. devices sensing location data), which is not a practical application.  See MPEP 2106.05(f). Note that there are no particular technical steps regarding detecting more than using computer machinery as a tool to perform an otherwise manual processes (e.g. collecting and comparing data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the mobile device (claim 8) in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified in Step 2A Prong One as an organizing human activity, also note that generating an alert in the step to generate an alert with a user interface device / a user interface device of the mobile device that the toll payment is due based on the location of the system relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll is recited at a high level of generality (i.e. as a general means of outputting data of the toll payment event), and amounts to mere outputting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile device / user interface device (generic computer / general computer component) are only being used as a tool in the generating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding generating an alert more than using computers as a tool to perform an otherwise manual process (outputting / communicating data).  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (network interface hardware, memory module, processor, a rental application, vehicle rental service server, mobile device, user interface device, sensors (GPS unit / vehicle sensor), and performing steps ‘automatically’); and adding high-level extra-solution and/or post-solution activities (data gathering, transmitting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using network interface hardware, memory module, processor, a rental application, vehicle rental service server, mobile device, and user interface device to perform receiving a rental request, determining a rental start time, executing toll payment logic, determining / detecting a toll payment event, and generating a payment alert amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving start notification are recited at a high level of generality (i.e. as a general means of gathering data for subsequent executing toll logic), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor / network interface hardware) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these limitations do not provide an inventive concept.
While identified in Step 2A Prong One as an organizing human activity, and discussed above in Step 2A Prong Two, note that receiving a rental request (claim 8) is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining a rental start time) and also amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile device / rental application) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this receiving step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, this limitation does not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the communicating are recited at a high level of generality (i.e. a general means of transmitting data for detecting / determining), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the processor / network interface hardware / memory module / mobile device / user interface device / vehicle rental service server / sensors) in these steps merely represents using generic / general purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these communicating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing (claim 1) are recited at a high level of generality (i.e. as a general means of storing data for subsequent executing), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. memory module) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage,) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding detecting location are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining a toll payment event), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer elements (i.e. one or more sensors: GPS unit / vehicle sensor) in these steps merely represents using general computer components / other computer machinery in its ordinary capacity as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). The GPS unit generally links the invention to a technology (i.e. GPS), which is not a practical application or significantly more.  The vehicle sensor mounted on a vehicle generally links the invention to a technology / field of use (i.e. vehicle sensors), which is not a practical application or significantly more.  See MPEP 2106.05(h). Also note that either a GPS unit or vehicle sensor is not required by the invention, since the claims comprise a GPS unit and/or a vehicle sensor mounted to the rental vehicle. Furthermore, these detecting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0019], ¶[0030] describing the additional element of using a smart phone device with GPS to obtain location, or using vehicle sensor data such as vehicle GPS, vehicle cameras, or object recognition to obtain location at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical implementation particulars to satisfy 35 USC 112(a).  See the background of the Janky patent US 5,751,245 (1998) detailing using GPS equipment for location reporting with vehicles as well-known in the art, and previous systems reporting location and time at arrival at preselected locations (Janky col 4 ln 57-65). See the background of the Feldman patent US 6,587,781 B2 (2003) detailing using specifically dedicated in-vehicle mobile sensors or electronic devices that make use of GPS was well known (Feldman col 2 ln 32-51). Hence, these features do not provide an inventive concept / significantly more.
While identified in Step 2A Prong One as an organizing human activity, and discussed above in Step 2A Prong Two, note that generating an alert is recited at a high level of generality (i.e. as a general means of outputting data of the toll payment event) and also amounts to mere outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile device / user interface device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this alert step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Also, see the Applicant’s specification Fig 5, ¶[0042] describing the element of generating alerts to the user including a payment notification report with options for payment acceptance and payment dispute, and at such a high level that indicates this is sufficiently well-known that the specification does not need to describe the technical implementation particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the mobile device (claim 8) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. remote computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0018-19], ¶[0026] describing the additional element of using a mobile device at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data gathering and transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to charge a toll with respect to a rental vehicle and rental period), that is tangentially associated with a technology element (e.g. computers, GPS / vehicle sensors), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a GPS unit / vehicle sensors themselves. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine. The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 8, 15, and further considering the addition of dependent claims 2-4, 6-7, 9-14, and 16-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2, 9, 17: The limitation to receive a rental end notification from the network interface hardware is an additional element that is not indicative of a practical application or significantly more, claimed at a high level of detail representing the extra-solution activities of data gathering / data transmission, performed by generic / general purpose computers (network interface hardware). Furthermore, this receiving step here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Next, the limitation to automatically end the toll payment logic in response to receipt of the rental end notification is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) / mental process (judgment) as described in the independent claim. The recitation of the processor / mobile device is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 10: The limitations to automatically pay the toll (claim 3), and automatically pay the toll in response to the toll payment event (claim 10) are further directed to a method of organizing human activity (fundamental economic activity, sales activities or behaviors, managing personal behavior, following rules or instructions) as described in the independent claims. The recitation of the processor (claim 3) / mobile device (claim 10) is another computer component recited at a high level of generality, and performing the pay step ‘automatically’ amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 4, 11: The limitations of the toll is paid in response to the system passing through a toll booth (claim 4), and the toll payment event comprises the system passing through the toll booth (claim 11) merely narrow the previously recited abstract idea limitations. Also note that a person may detect / observe passing through a toll booth (i.e. organizing human activity – managing personal behavior; mental process - observation). For the reasons described above with respect to the independent claims and the parent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 12: The limitation to generate a payment report in response to payment of the toll represents an organizing human activity (fundamental economic activity, sales activities or behaviors, managing personal behavior, following rules or instructions) as described in the independent claim and the parent claims above); and also note that this limitation is claimed at a high level of detail (e.g. as a general means of outputting data associated with the previous payment) representing the extra solution activity of outputting data, which is not a practical application or significantly more. Performing this step by a generic / general purpose computer (mobile device) represents using computers as a tool which is not a practical application or significantly more. Furthermore, this reporting step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice). See the Applicant’s specification ¶[0041-42] describing the additional element of generating the payment report at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). Similar to the independent claims and the parent claims above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 6, 13: The limitation to generate a payment report for a balance paid represents an organizing human activity (fundamental economic activity, sales activities or behaviors, managing personal behavior, following rules or instructions) as described in the independent claim and the parent claims above); and also note that this limitation is claimed at a high level of detail (e.g. as a general means of outputting data associated with the previous payment) representing the extra solution activity of outputting data, which is not a practical application or significantly more. The limitation to transmit the payment report to a toll booth server with the network interface hardware is an additional element that is not indicative of a practical application or significantly more, representing the extra solution activity of transmitting data.  Both limitations are claimed at a high level of detail representing extra-solution activities performed by a generic / general purpose computer (processor, mobile device). Furthermore, the reporting and transmitting steps here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice). See the Applicant’s specification ¶[0041] describing the additional element of generating the balance paid report and transmitting it to the toll booth server at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Similar to the independent claims and the parent claims above, these limitations do not meaningfully integrate the abstract idea into a practical application, and are not significantly more than the abstract idea.
Dependent claims 7, 14, 20: The limitations to receive a dispute input represent an organizing human activity (fundamental economic activity, sales activities or behaviors, managing personal behavior) as described in the independent claims. The recitation of the user interface device / mobile device / processor are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer.  Note that receiving here is also claimed at a high level of detail (e.g. as a general means of gathering data in response to the executing / alert steps), representing the extra-solution activities of data gathering, which is not a practical application or significantly more.  Next, the limitations to transmit, with the network interface hardware, the dispute input to a vehicle rental service associated with the rental vehicle are additional elements that are not indicative of a practical application or significantly more, claimed at a high level of detail representing the extra-solution activities of data transmitting data, performed by a generic / general purpose computer (processor, mobile device, user interface device, network interface hardware, vehicle rental service server). Furthermore, these receiving and transmitting steps here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving and transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 16: The limitations to automatically generating via a vehicle rental service the rental start notification based on receipt of a rental request; and transmitting the rental start notification to the processor via the network interface hardware are additional elements that are not indicative of a practical application or significantly more, claimed at a high level of detail representing the extra-solution activities of data outputs / data transmission, performed by generic computers / general computer components (vehicle rental service, network interface hardware, processor). Furthermore, these generating / transmitting steps here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 18: The limitation wherein the rental end notification is received in response to the rental vehicle being returned to a vehicle rental service further limits the receiving additional element, and represents the extra-solution activity of data gathering and is not a practical application or significantly more. See the Applicant’s specification ¶[0036-37] describing the additional element of returning a rental vehicle and transmitting rental end notification at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Also note that this limitation is claimed at such a high level of detail that it represents a method of organizing human activity (managing personal behavior, following rules or instructions), i.e. a person communicates the end of a rental when a vehicle is returned. Similar to the claims above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 19:  The limitations of automatically generating via a vehicle rental service the rental end notification based upon receipt of the rental vehicle; and transmitting the rental end notification to the processor via the network interface hardware are additional elements that are not indicative of a practical application or significantly more, claimed at a high level of detail representing the extra-solution activities of data outputs / data transmission, performed by generic computers / general computer components (vehicle rental service, network interface hardware, processor). Furthermore, these generating / transmitting steps here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 21: The limitations generating a payment report for a balance paid for the toll with the processor, wherein the payment report comprises information for identifying the rental vehicle or the rental owner; and determining with the toll booth server whether a toll-initiated charge has been charged to the rental vehicle owner or the rental vehicle in addition to the balance paid; and canceling or refunding the toll-initiated charge are further directed to methods of organizing human activity (fundamental economic activity, sales activities or behaviors, managing personal behavior or relationships or interactions between people) as described in the independent claim. The recitation of the processor and the toll booth server are computers recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers.  Next, the limitation of transmitting the payment report to a toll booth server with the network interface hardware is an additional element that is not indicative of a practical application or significantly more, claimed at a high level of detail (i.e. as a general means of transmitting the result of the payment report for use in subsequent determining)representing the extra-solution activities of data transmission, performed by general computer components (network interface hardware, toll booth server). Furthermore, this transmitting steps here represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 8, 15, and the dependent claims 2-4, 6-7, 9-14, and 16-21 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-4, and 6-21 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0025551 A1 to Centner in view of US patent application publication 2013/0090991 A1 to Underwood.
Claim 1:
Centner, as shown, teaches the following:
A system for collecting a toll owed by a rental vehicle traveling along a toll road, the system comprising:
network interface hardware (Centner Fig 14, ¶[0053], ¶[0056], ¶[0076] details network interface devices that enable communication over the web and cellular network);
With respect to the following:
one or more sensors comprising a GPS unit and/or a vehicle sensor mounted to the rental vehicle, the one or more sensors configured to output a signal indicative of a location of the rental vehicle relative to a toll booth;
Centner, as shown in ¶[0056-57] details using a mobile device with GPS (i.e. GPS unit) with the rental vehicle to determine whether it enters a boundary to send an alert or message, but does not explicitly state the sensors are configured to output a signal indicative of a location of the vehicle relative to a toll booth.  However, Underwood teaches this remaining limitation with a user device with GPS in a vehicle that determines when it is in proximity to a toll collection location; and outputs a message to the user to pay / decline the toll at a predetermined distance, and outputs a message from the device to the toll plaza device as the user approaches a toll plaza with account information (Underwood ¶[0033], ¶[0039], ¶[0043-45]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the one or more sensors comprising a GPS unit configured to output a signal indicative of a location of the vehicle relative to a toll booth as taught by Underwood with the teachings of Centner, with the motivation of “improved toll payment/collection options that makes payment easier and more efficient” (Underwood ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the one or more sensors comprising a GPS unit configured to output a signal indicative of a location of the vehicle relative to a toll booth as taught by Underwood in the system of Centner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Centner (in view of Underwood) also teaches the following:
a user interface device (Centner Fig 1, Figs 15-28, ¶[0054], ¶[0076] details the user interface of the mobile device);
a memory module (Centner ¶[0076], ¶[0082-84] details stored instructions in memory and software programs); and
a processor communicatively coupled to the network interface hardware, the one or more sensors, the user interface device, and the memory module, wherein the memory module stores a toll payment logic that when executed by the processor (Centner ¶[0056], ¶[0076], ¶[0080-84] details a processing device receiving instructions through the network and network interface device including the GPS and messages on the device and executing the instructions stored in memory), causes the processor to:
receive a rental start notification from the network interface hardware (Centner Fig 7A, Fig 19, ¶[0065], ¶[0067] details receiving notification from the mobile application confirming that the rental period has begun with vehicle check-out; and also receiving the details of the vehicle rental from the rental agency); and 
automatically execute the toll payment logic throughout a rental period stored on the memory module in response to receipt of the rental start notification (Centner Fig 7A-7B, Fig 19, ¶[0057], ¶[0065-69] details after receiving the start details of the vehicle rental the vehicle toll is charged to the matched account when a toll payment transaction event is triggered; and ¶[0065-66], ¶[0069] details identifying the individual with the account who rented the vehicle and toll time between the rental checkout and check-in time),
Underwood (of Centner in view of Underwood) also teaches the following:
wherein toll payment logic causes the processor to:
detect, using the one or more sensors, a location of the system relative to the toll booth (Underwood ¶[0033], ¶[0039], ¶[0043-45] details detecting using the GPS data of the user device in the vehicle that the device is within a proximity of a toll collection location / plaza); 
determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth (Underwood Fig 6B, ¶[0039], ¶[0045] details determining the device is within a predetermined distance of a toll collection location / toll plaza and asks for authorization to pay the toll, and also determines when to pay the toll from an account when the device approaches a toll plaza within a predetermined distance); and
generate an alert with the user interface device that the toll payment is due based on the location of the system relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll (Underwood Fig 6B-6C, ¶[0039] details when the device is within a predetermined distance of a toll collection location / toll plaza the device presents a message asking for authorization to pay the toll and the user can select yes (i.e. pay) or no, and the device also presents a message when toll payment is successful).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein toll payment logic causes the processor to: detect, using the one or more sensors, a location of the system relative to the toll booth; determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with the user interface device that the toll payment is due based on the location of the system relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll as taught by Underwood with the teachings of Centner (in view of Underwood), with the motivation of “improved toll payment/collection options that makes payment easier and more efficient” (Underwood ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein toll payment logic causes the processor to: detect, using the one or more sensors, a location of the system relative to the toll booth; determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with the user interface device that the toll payment is due based on the location of the system relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll as taught by Underwood in the system of Centner (in view of Underwood), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
Centner in view of Underwood, as shown above, teaches the limitations of claim 1.  Underwood also teaches the following:
wherein the toll payment logic causes the processor to automatically pay the toll (Underwood Fig 5A, ¶[0021], ¶[0023] details the system wirelessly and automatically provides payment to the toll collector when the user device is within a predetermined distance of a toll collection location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the toll payment logic causes the processor to automatically pay the toll as taught by Underwood in the system of Centner (in view of Underwood), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
Centner in view of Underwood, as shown above, teaches the limitations of claim 3.  Centner also teaches the following:
wherein the toll is paid in response to the system passing through a toll booth (Centner ¶[0069] details the tolling event as passing through a toll booth when the toll charge is recorded and saved).
Claim 8:
Centner, as shown, teaches the following:
A system for collecting a toll owed by a rental vehicle traveling along a toll road, the system comprising: 
a vehicle rental service server (Centner Fig 7A-7B, Fig 15, ¶[0053], ¶[0057], ¶[0067-68], claim 11 details a rental agency with a server, a mobile application to rent a vehicle with the agency and pay tolls, and the vehicle owner may be the vehicle rental agency); and
With respect to the following:
one or more sensors comprising a GPS unit and/or a vehicle sensor mounted to the vehicle, the one or more sensors configured to output a signal indicative of a location of the rental vehicle relative to a toll booth;
Centner, as shown in ¶[0056-57] details using a mobile device with GPS (i.e. GPS unit) with the rental vehicle to determine whether it enters a boundary to send an alert or message, but does not explicitly state the sensors are configured to output a signal indicative of a location of the vehicle relative to a toll booth.  However, Underwood teaches this remaining limitation with a user device with GPS in a vehicle that determines when it is in proximity to a toll collection location; and outputs a message to the user to pay / decline the toll at a predetermined distance, and outputs a message from the device to the toll plaza device as the user approaches a toll plaza with account information (Underwood ¶[0033], ¶[0039], ¶[0043-45]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the one or more sensors comprising a GPS unit configured to output a signal indicative of a location of the vehicle relative to a toll booth as taught by Underwood with the teachings of Centner, with the motivation of “improved toll payment/collection options that makes payment easier and more efficient” (Underwood ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the one or more sensors comprising a GPS unit configured to output a signal indicative of a location of the vehicle relative to a toll booth as taught by Underwood in the system of Centner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Centner (in view of Underwood) also teaches the following:
a mobile device communicating with the vehicle rental service server via a network interface hardware, wherein the mobile device comprises a rental application (Centner ¶[0053-54], ¶[0057], ¶[0061] details a mobile application on the device for renting a vehicle and managing tolls, communicating with the server through the network), wherein the mobile device is configured to: 
receive a rental request to rent the rental vehicle via the rental application (Centner Fig 15, Fig 19, ¶[0057] details receiving a rental request for a check-out time and location); 
determine a rental period start time for the rental vehicle based on the rental request (Centner Fig 7A, Fig 19, ¶[0057], ¶[0065-69] details receiving a rental request for a check-out time and to request to start Tollkeeper services for the period with which the owner of the toll charge is the individual who rented the vehicle); 
automatically execute toll payment logic associated with the rental application at the rental period start time to detect a toll payment event throughout the rental period (Centner Fig 7A-7B, ¶[0067-69] details sending license plate / code credentials at the rental start time to authorize toll payment event matching through the rental period).
Underwood (of Centner in view of Underwood) also teaches the following:
wherein toll payment logic causes the mobile device to:
detect, using the one or more sensors, a location of the system relative to the toll booth (Underwood ¶[0033], ¶[0039], ¶[0043-45] details detecting using the GPS data of the user device in the vehicle that the device is within a proximity of a toll collection location / plaza); 
determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth (Underwood Fig 6B, ¶[0039], ¶[0045] details determining the device is within a predetermined distance of a toll collection location / toll plaza and asks for authorization to pay the toll, and also determines when to pay the toll from an account when the device approaches a toll plaza within a predetermined distance); and
generate an alert with a user interface device of the mobile device that the toll payment is due based on the location of the mobile device relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll (Underwood Fig 6B-6C, ¶[0039] details when the mobile device is within a predetermined distance of a toll collection location / toll plaza the device presents a message on the user interface asking for authorization to pay the toll and the user can select yes (i.e. pay) or no, and the device also presents a message when toll payment is successful).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the toll payment logic causes the processor to: detect, using the one or more sensors, a location of the system relative to the toll booth; determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with a user interface device of the mobile device that the toll payment is due based on the location of the mobile device relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll as taught by Underwood with the teachings of Centner (in view of Underwood), with the motivation of “improved toll payment/collection options that makes payment easier and more efficient” (Underwood ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the toll payment logic causes the processor to: detect, using the one or more sensors, a location of the system relative to the toll booth; determine a toll payment event wherein a toll payment is due based on the location of the system relative to the toll booth; and generate an alert with a user interface device of the mobile device that the toll payment is due based on the location of the mobile device relative to the toll booth, wherein the alert provides at least one of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll as taught by Underwood in the system of Centner (in view of Underwood), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
Centner in view of Underwood, as shown above, teaches the limitations of claim 8.  Underwood also teaches the following:
wherein the toll payment logic causes the mobile device to automatically pay the toll in response to the toll payment event (Underwood Fig 5A, ¶[0021], ¶[0023] details the system wirelessly and automatically provides payment to the toll collector when the user device is within a predetermined distance of a toll collection location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the toll payment logic causes the mobile device to automatically pay the toll in response to the toll payment event as taught by Underwood in the system of Centner (in view of Underwood), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
Centner in view of Underwood, as shown above, teaches the limitations of claim 10.  Centner also teaches the following:
wherein the toll payment event comprises the mobile device passing through the toll booth (Centner ¶[0069] details the event as passing through a toll booth when the toll charge is recorded and saved).
Claim 12:
Centner in view of Underwood, as shown above, teaches the limitations of claim 10. Centner also teaches the following:
wherein the toll payment logic further causes the mobile device to generate a payment report in response to payment of the toll (Centner Fig 22, Fig 24, ¶[0050], ¶[0056-57], ¶[0072] details generating real-time communication when the charges are incurred on the phone as messages, and generating reports with itemized toll activity so that the user can submit these toll payments for expense reimbursement; in further support of obviousness see also/alternatively Underwood Fig 6C, ¶[0039] detailing the mobile device generating a display reporting when payment is successful, which would have been obvious to one of ordinary skill in the art at the time of filing the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 15:
Centner, as shown, teaches the following:
A computer implemented method for paying a toll owed by a rental vehicle traveling along a toll road, the method comprising:
receiving via network interface hardware a rental start notification (Centner Fig 7A, Fig 19, ¶[0065-69] details receiving confirmation of the rental vehicle check-out time to start Tollkeeper services and the period which the owner of the toll charge is the individual who rented the vehicle; and also receiving the details of the vehicle rental from the rental agency); and
automatically executing toll payment logic with a processor (Centner Fig 7A-7B, ¶[0065-68] details automatic authorization, detection, and matching), 
With respect to the following:
the toll payment logic comprising:
detecting, using one or more sensors comprising a GPS unit and/or a vehicle sensor mounted to the rental vehicle, the one or more sensors configured to output a signal indicative of a location of the rental vehicle relative to a toll booth, a location of the rental vehicle relative to the toll booth;
Centner, as shown in ¶[0056-57] details using a mobile device with GPS (i.e. GPS unit) with the rental vehicle to determine whether it enters a boundary to send an alert or message, but does not explicitly state the sensors are configured to output a signal indicative of a location of the vehicle relative to a toll booth.  However, Underwood teaches this remaining limitation detecting using the GPS data of a user mobile device in the vehicle that the device is within a proximity of a toll collection location / plaza; and outputs a message to the user to pay / decline the toll at a predetermined distance, and outputs a message from the device to the toll plaza device as the user approaches a toll plaza with account information (Underwood ¶[0033], ¶[0039], ¶[0043-45]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include detecting using one or more sensors comprising a GPS unit configured to output a signal indicative of a location of the rental vehicle relative to a toll booth, a location of the rental vehicle relative to the toll booth as taught by Underwood with the teachings of Centner, with the motivation of “improved toll payment/collection options that makes payment easier and more efficient” (Underwood ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include detecting using one or more sensors comprising a GPS unit configured to output a signal indicative of a location of the rental vehicle relative to a toll booth, a location of the rental vehicle relative to the toll booth as taught by Underwood in the system of Centner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Underwood (of Centner in view of Underwood) also teaches the following:
determining a toll payment event wherein a toll payment is due based on the location of the vehicle relative to the toll booth (Underwood Fig 6B, ¶[0039], ¶[0045] details determining the device is within a predetermined distance of a toll collection location / toll plaza and asks for authorization to pay the toll, and also determines when to pay the toll from an account when the device approaches a toll plaza within a predetermined distance); and 
generating an alert with a user interface device that the toll payment is due based on the location of the rental vehicle relative to the toll booth, wherein the alert provides at least on[e] of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll (Underwood Fig 6B-6C, ¶[0039] details when the mobile device is within a predetermined distance of a toll collection location / toll plaza the device presents a message on the user interface asking for authorization to pay the toll and the user can select yes (i.e. pay) or no, and the device also presents a message when toll payment is successful).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a toll payment event wherein a toll payment is due based on the location of the vehicle relative to the toll booth; and generating an alert with a user interface device that the toll payment is due based on the location of the rental vehicle relative to the toll booth, wherein the alert provides at least on[e] of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll as taught by Underwood with the teachings of Centner (in view of Underwood), with the motivation of “improved toll payment/collection options that makes payment easier and more efficient” (Underwood ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a toll payment event wherein a toll payment is due based on the location of the vehicle relative to the toll booth; and generating an alert with a user interface device that the toll payment is due based on the location of the rental vehicle relative to the toll booth, wherein the alert provides at least on[e] of a notification of payment of the toll, a selection to pay the toll, and a selection to dispute the toll as taught by Underwood in the system of Centner (in view of Underwood), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
Centner in view of Underwood, as shown above, teaches the limitations of claim 15.  Centner also details the following:
automatically generating via a vehicle rental service server the rental start notification based on receipt of a rental request (Centner Fig 7A, ¶[0065], ¶[0067] details the rental agency communicating the details of the vehicle rental by network to the toll management system); and
transmitting the rental start notification to the processor via the network interface hardware (Centner Fig 7A, ¶[0065], ¶[0067] details the rental agency is sending the details of the rental start to the toll management system).

Claims 2, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0025551 A1 to Centner in view of US patent application publication 2013/0090991 A1 to Underwood, as applied to claims 1 / 8 / 15 above, and further in view of US patent application publication 2019/0025856 A1 to Turato et al.
Claim 2:
	Centner in view of Underwood, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the processor is further configured to:
receive a rental end notification from the network interface hardware; and
automatically end the toll payment logic in response to receipt of the rental end notification.
Centner, as shown in ¶[0056], ¶[0065], ¶[0067] details identifying the end of the user’s rental period, receiving the details of the vehicle rental from the rental agency, only charging the user for the tolls until check-in of the rental vehicle; using geo-fences for enhanced rental car check-in capabilities and notifying the mobile device when it enters a rental agency check-in boundary; and the payment logic is for tolls; highly suggesting but not explicitly stating receiving a rental end notification.  However, Turato teaches this remaining limitation, receiving a completion of the rental period notification associated with when a rental vehicle is returned to a rental facility automatically by RF telematics / GPS, and this completion of the rental period notification is for final invoicing / billing payment purposes, i.e. automatically end the payment logic in response to the receipt of the rental end notification (Turato ¶[0009], ¶[0071]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a rental end notification from the network interface hardware; and automatically end the toll payment logic in response to receipt of the rental end notification as taught by Turato with the teachings of Centner in view of Underwood, with the motivation of “management, planning, and control of a connected fleet of vehicles” (Turato ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a rental end notification from the network interface hardware; and automatically end the payment logic in response to receipt of the rental end notification as taught by Turato in the system of Centner in view of Underwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Centner in view of Underwood, as shown above, teaches the limitations of claim 8.  With respect to the following:
wherein the mobile device is configured to: 
receive a rental end notification from the network interface hardware; and 
automatically end the toll payment logic in response to receipt of the rental end notification.
Centner, as shown in ¶[0056], ¶[0065], ¶[0067] details identifying the end of the rental period, receiving the details of the vehicle rental from the rental agency, only charging the user for the tolls until check-in of the rental vehicle; using geo-fences for enhanced rental car check-in capabilities and notifying the mobile device when it enters a rental agency check-in boundary based on the mobile device GPS; and the payment logic is for tolls; highly suggesting but not explicitly stating receiving a rental end notification.  However, Turato teaches this remaining limitation, receiving a completion of the rental period notification associated with when a rental vehicle is returned to a rental facility automatically by GPS, and this completion of the rental period notification is for final invoicing / billing payment purposes, i.e. automatically end the payment logic in response to the receipt of the rental end notification (Turato ¶[0009], ¶[0071]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a rental end notification from the network interface hardware; and automatically ending the payment logic in response to receipt of the rental end notification as taught by Turato with the teachings of Centner in view of Underwood, with the motivation of “management, planning, and control of a connected fleet of vehicles” (Turato ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a rental end notification from the network interface hardware; and automatically ending the toll payment logic in response to receipt of the rental end notification as taught by Turato in the system of Centner in view of Underwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17:
	Centner in view of Underwood, as shown above, teaches the limitations of claim 15.  With respect to the following:
receiving a rental end notification from the network interface hardware; and
automatically ending the toll payment logic in response to receipt of the rental end notification.
Centner, as shown in ¶[0056], ¶[0065], ¶[0067] details identifying the end of the rental period, receiving the details of the vehicle rental from the rental agency, only charging the user for the tolls until check-in of the rental vehicle; using geo-fences for enhanced rental car check-in capabilities and notifying the mobile device when it enters a rental agency check-in boundary; and the payment logic is for tolls; highly suggesting but not explicitly stating receiving a rental end notification.  However, Turato teaches this remaining limitation, receiving a completion of the rental period notification associated with when a rental vehicle is returned to a rental facility automatically by RF telematics / GPS, and this completion of the rental period notification is for final invoicing / billing payment purposes, i.e. automatically ending the payment logic in response to the receipt of the rental end notification (Turato ¶[0009], ¶[0071]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a rental end notification from the network interface hardware; and automatically ending the toll payment logic in response to receipt of the rental end notification as taught by Turato with the teachings of Centner in view of Underwood, with the motivation of “management, planning, and control of a connected fleet of vehicles” (Turato ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a rental end notification from the network interface hardware; and automatically ending the payment logic in response to receipt of the rental end notification as taught by Turato in the system of Centner in view of Underwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Centner in view of Underwood in view of Turato, as shown above, teaches the limitations of claim 17.  Turato also teaches the following:
wherein the rental end notification is received in response to the rental vehicle being returned (Turato ¶[0071] details the completion of rental reservation notification is transmitted when the vehicle is returned to the rental lot).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the rental end notification is received in response to the rental vehicle being returned as taught by Turato in the system of Centner in view of Underwood (in view of Turato), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
	Centner in view of Underwood in view of Turato, as shown above, teaches the limitations of claim 17.  Turato also teaches the following:
automatically generating via a vehicle rental service server the rental end notification based upon return of the rental vehicle (Turato ¶[0009], ¶[0071] details a programmed completion of rental reservation notification when the vehicle is returned to the rental lot); and
transmitting the rental end notification to the processor via the network interface hardware (Turato ¶[0071] details the completion of rental reservation notification is transmitted to the management system when the vehicle is returned to the rental lot).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automatically generating via a vehicle rental service server the rental end notification based upon return of the rental vehicle; and transmitting the rental end notification to the processor via the network interface hardware as taught by Turato in the system of Centner in view of Underwood (in view of Turato), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0025551 A1 to Centner in view of US patent application publication 2013/0090991 A1 to Underwood, as applied to claims 1 / 8 / 15 above, and further in view of US patent application publication 2017/0255918 A1 to Deitiker et al.
Claim 6:
Centner in view of Underwood, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the toll payment logic causes the processor to: 
generate a payment report for a balance paid; and 
transmit the payment report to a toll booth server with the network interface hardware.
Centner, as shown in Fig 24, ¶[0050], ¶[0055], ¶[0069] details generating a report on the application for the balance of tolls incurred through toll booths, and transmitting tolls from the application to the toll management server as the toll charges are incurred; but does not explicitly state generating a payment report for a balance paid, and transmitting the payment report to a toll booth server with the network interface hardware.  However, Deitiker teaches these limitations, with the application notifying the user when the customer’s financial account has been debited for a toll (i.e. payment report of balance paid), and settling the approved transactions with the toll system through the tolling financial network, making transaction records available to all parties which include toll facilities, i.e. payment report to a toll booth server (Deitiker Fig 1, ¶[0017], ¶[0040-41], ¶[0046], claim 1)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the toll payment logic causes the processor to: generate a payment report for a balance paid; and transmit the payment report to a toll booth server with the network interface hardware as taught by Deitiker with the teachings of Centner in view of Underwood, with the motivation to “enable[] payment for transactions at locations such as toll roads, parking structures and drive-through service windows” (Deitiker ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the toll payment logic causes the processor to: generate a payment report for a balance paid; and transmit the payment report to a toll booth server with the network interface hardware as taught by Deitiker in the system of Centner in view of Underwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
Centner in view of Underwood, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the toll payment logic causes the processor to: 
receive a dispute input from the user interface device; and 
transmit, with the network interface hardware, the dispute input to a vehicle rental service server associated with the rental vehicle.
Centner, as shown in Fig 15, Fig 19, ¶[0053], ¶[0058], ¶[0066-68], ¶[0074] details an online mobile app hosted by a vehicle rental service and server that is integrated with a tolling company, transmitting billed charges to a vehicle identified by license plate to either the vehicle rental agency or the customer, and allowing a customer to view charge transactions; but does not explicitly state receiving a dispute input from the user interface device, and transmitting with the network interface hardware the dispute input to a vehicle service associated with the rental vehicle.  However, Deitiker teaches these remaining limitations, receiving the customer transaction dispute through the application which may be for a rental car, transaction times are compared with vehicle activation times to ensure that the appropriate account is processed and all electronic transaction records are made available to all parties in the transaction (i.e. parties include vehicle rental agency and the customer, per Centner ¶[0066]), and then updates are made to the financial network records when resolving the dispute (Deitiker ¶[0017], ¶[0035], ¶[0040-42], claim 8).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the toll payment logic causes the processor to: receive a dispute input from the user interface device; and transmit, with the network interface hardware, the dispute input to a vehicle service server associated with the rental vehicle as taught by Deitiker with the teachings of Centner, with the motivation to “enable[] payment for transactions at locations such as toll roads, parking structures and drive-through service windows” (Deitiker ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the toll payment logic causes the processor to: receive a dispute input from the user interface device; and transmits, with the network interface hardware, the dispute input to a vehicle service associated with the rental vehicle as taught by Deitiker in the system of Centner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13:
	Claim 13 recites substantially similar limitations as claim 6 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 14:
	Claim 14 recites substantially similar limitations as claim 7 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 7 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 7.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0025551 A1 to Centner in view of US patent application publication 2013/0090991 A1 to Underwood, as applied to claim 15 above, and further in view of US patent publication 9,691,061 B2 to Deitiker et al. (Hereinafter Deitiker ‘061).
Claim 21:
Centner in view of Underwood, as shown above, teaches the limitations of claim 15.  With respect to the following:
generating a payment report for a balance paid for the toll with the processor, wherein the payment report comprises information for identifying the rental vehicle or the rental owner;
transmitting the payment report to a toll booth server with the network interface hardware; and
Centner, as shown in Fig 24, ¶[0050], ¶[0055], ¶[0069] details generating a report on the application for the balance of tolls incurred through toll booths, and transmitting tolls from the application to the toll management server as the toll charges are incurred; but does not explicitly state generating a payment report for a balance paid with the processor, wherein the payment report comprises information for identifying the rental vehicle or the rental owner, and transmitting the payment report to a toll booth server with the network interface hardware.  However, Deitiker ‘061 teaches these limitations, with the application notifying the user when their financial account has been debited for toll transactions (i.e. payment report of balance paid); the toll transactions may be set up to be automatically approved for temporary access vehicles such as rental cars, and once payment is approved settling the transactions with the toll system through the financial network which includes ensuring the temporary access vehicles are processed against the appropriate account which may include the license plate images to match the registered account (i.e. payment report comprises information for identifying the rental vehicle); and making the toll transaction records available to all parties in the financial transaction which include the toll system, i.e. transmitting the payment report to a toll booth server (Deitiker ‘061 Fig 1, col 3 ln 20-22, col 4 ln 60 through col 5 ln 9, col 5 ln 32 through col 6 ln 3, col 6 ln 49-67)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating payment report for a balance paid for the toll with the processor, wherein the payment report comprises information for identifying the rental vehicle or the rental owner; and transmitting the payment report to a toll booth server with the network interface hardware as taught by Deitiker ‘061 with the teachings of Centner in view of Underwood, with the motivation to “enable[] payment for transactions at locations such as toll roads, parking structures and drive-through service windows” (Deitiker ‘061 col 1 ln 38-44).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating payment report for a balance paid for the toll with the processor, wherein the payment report comprises information for identifying the rental vehicle or the rental owner; and transmitting the payment report to a toll booth server with the network interface hardware as taught by Deitiker ‘061 in the system of Centner in view of Underwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Deitiker ‘061 also teaches the following:
determining with the toll booth server whether a toll-initiated charge has been charged to the rental vehicle owner or the rental vehicle in addition to the balance paid (Deitiker ‘061 col 5 ln 49-62, claim 16 details determining between the financial network and the toll system whether the toll charge has been appropriately charged to the account holder’s financial account and processed for a temporary access vehicle based on the transaction time and vehicle activation period, and if the customer disputes the toll charge and the dispute is successful crediting the customer’s financial account for the toll charge); and
canceling or refunding the toll-initiated charge (Deitiker ‘061 col 5 ln 63 through col 6 ln 3, claim 16 details the device owner may dispute the transaction, communicating the dispute resolution back to the consumer through the application, and upon successful dispute crediting the customer’s financial account and receiving a credit from the toll facility).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining with the toll booth server whether a toll-initiated charge has been charged to the rental vehicle owner or the rental vehicle in addition to the balance paid; and canceling or refunding the toll-initiated as taught by Deitiker ‘061 in the system of Centner in view of Underwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2014/0188579 A1 to Regan III details electronic toll and weigh station bypass systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628